                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

ROBERT LEE STINSON,

             Plaintiff,
                                                  Case No. 09-cv-1033-pp
      v.

CITY OF MILWAUKEE, JAMES GAUGER,
DR. LOWELL T. JOHNSON, and
RAYMOND D. RAWSON,

            Defendants.
______________________________________________________________________________

     ORDER REMOVING FEBRUARY 25, 2019 TRIAL FROM HEARING
 CALENDAR AND SETTING ADJOURNED TRIAL DATE FOR JUNE 17, 2019
______________________________________________________________________________

      On June 28, 2018, the court scheduled a final pretrial conference for

February 7, 2019 and a jury trial, which the parties estimated would last five

days, for February 25, 2019. Dkt. No. 163. Since then, the parties have filed

four Daubert motions (each containing several sub-motions) and sixteen

motions in limine (some containing sub-motions). More to the point, on

January 31, 2019, the parties filed their joint pretrial report. Dkt. No. 265. The

report indicated that although the court had scheduled the trial for five days,

the plaintiff now anticipated that it would take seven days to try. (The

defendants believed they could try the case in the five days originally

predicted.) Id. at 7.

      The final pretrial conference on February 7, 2019 was taken up

exclusively with oral argument on the parties’ Daubert motions. The court

ruled on some of the motions at the hearing but took several others under

advisement. At the end of the hearing, the court noted that the plaintiff now


                                        1
was asking for seven trial days, and expressed its view (given that the

afternoon’s hearing had taken four hours) that even seven days might be

optimistic. The court explained, however, that it could not give the parties

seven or eight contiguous trial days if the trial were to take place on February

25. The court had, in the months since it had scheduled the trial, scheduled

other matters for the week of March 4 (the following week).

         The parties asked the court if it could give them dates when it did have

seven or eight contiguous trial days. The court responded that it could not

determine dates at that time—it would need to review the calendar off the

bench to answer that question. It shared with the parties its usual trial

schedule. The parties told the court that they had agreed that defendant

Johnson would provide his testimony via video from his residence (given his

physical circumstances); counsel for defendant Johnson indicated that the

parties had arranged for Johnson to testify either February 14-15 or February

18-19, 2019. All parties told the court that they would prefer to have the

court’s rulings on the Daubert motions prior to taking Johnson’s testimony.

Counsel for defendant Gauger informed the court that if the court adjourned

the trial for more than a short time, his client also might have to testify via

video.

         In the four days since the final pretrial conference, the court has been

reviewing its calendar to determine where it has openings sufficient to fit a trial

of this length, and what hearings or trials the court can move to accommodate

this admittedly old case. The court also has been trying to complete rulings on

all Daubert motions, so the parties can have those rulings prior to taking

Johnson’s testimony.




                                           2
      Today, the parties contacted chambers (with all parties on the line), and

gave the court’s staff some dates that would work for an adjourned trial, in the

event that the court concluded that the five days allotted the week of February

25, 2019 would not be sufficient. One set of dates was June 17, 2019 through

the following week of June 21, 2019.

      Even if the court’s rulings on the Daubert motions (which the court still

intends to get to the parties in time for them to take defendant Johnson’s

testimony as scheduled) narrow the testimony somewhat, the court thinks it

unlikely that the parties can complete this trial in five days. The court is going

to remove the February 25, 2019 trial from the calendar. The court has

reviewed the alternate dates the parties provided, and it can accommodate

them the weeks of June 17 and June 21, 2019. The court will adjourn the trial

until that time. Once the court has completed its rulings on the motions, it will

contact the parties to schedule a date for another final pretrial conference (at

which the court hopes to talk with the parties about witnesses, courtroom

technology, voir dire, housekeeping and other matters related to the trial).

      The court ORDERS that the trial date scheduled for February 25, 2019

is REMOVED from the hearing calendar. The court ORDERS that the trial is

scheduled for June 17, 2019 at 8:30 a.m.; the court anticipates that the trial

will last seven to eight business days.

      Dated in Milwaukee, Wisconsin this 11th day of February, 2019.

                                       BY THE COURT:



                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge



                                          3
